Citation Nr: 1107480	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-22 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for ischemic heart, to 
include as secondary to the service-connected post-traumatic 
stress disorder (PTSD) and/or herbicide exposure based on service 
in the Republic of Vietnam.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected PTSD.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the RO.  The 
claims have been recharacterized as they appear on the cover page 
of this document.

The Veteran presented testimony before a now retired Veterans Law 
Judge (VLJ) in May 2006.  The transcript has been associated with 
the claims folder.  

In March 2010, the Veteran was notified that the VLJ was no 
longer employed by the Board and offered the opportunity for a 
new hearing.  He had 30 days to respond and if he did not, it was 
going to be presumed that he did not want a new hearing.  The 
Veteran did not respond.  As such, there are no outstanding 
hearing requests of record.     

The Board notes that the Veteran was notified in August 2010 that 
a stay of his claims had been implemented at the Board, by 
direction of the Secretary of Veterans Affairs (Secretary), on 
the adjudication of cases affected by new herbicide-related 
presumptions.  See Chairman's Memorandum 01-09-25 (November 20, 
2009).  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era, for three new conditions, including ischemic heart disease.

On March 25, 2010, the Secretary published in the Federal 
Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to 
establish a presumption of service connection for ischemic heart 
disease, as well as Parkinson's disease and B cell leukemias, 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam Era.   See 75 Fed. Reg. 14, 391.

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
such presumptions.  See 75 Fed. Reg. 53, 202.  The final rule was 
effective on August 31, 2010.  

However, the rule was identified as a major rule, and thus, the 
implementation of the rule was subject to the provisions of the 
Congressional Review Act (CRA).  The CRA requires an agency to 
wait 60 days before implementing a major rule to allow Congress 
the opportunity to review the regulation.  

On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of the appeals affected by the new herbicide-related 
presumptions.  The memorandum notes that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of adjudication of the affected claims is lifted 
effective
October 30, 2010.  See Chairman's memorandum 01-10-37  (November 
1, 2010).  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran served in the Republic of Vietnam from June 1969 
to June 1970 and participated in operations against insurgent 
communist forces while a member of the 1st Marine Division.

3.  The Veteran is presumed to have been exposed to herbicides 
based on his service in the Republic of Vietnam.

4.  Post-service, the Veteran has been variously diagnosed with 
coronary artery disease (CAD), status post coronary artery bypass 
graft (CABG) and myocardial infarction that are manifestations of 
ischemic heart disease.

5.  The Veteran is not shown to have manifested complaints of 
findings of hypertension in service or for many years thereafter.  

6.  The currently demonstrated hypertension is not shown to be 
due to an event or incident of the Veteran's active service or to 
have caused or aggravated by the service-connected PTSD.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by ischemic heart 
disease, variously diagnosed as CAD, status post CABG and 
myocardial infarction, is service connected as due to Agent 
Orange exposure that is presumed to have been incurred in his 
service in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2010).

2.  The Veteran's disability manifested by hypertension is not 
due to disease or injury that was incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
therein; nor is it proximately due to or the result of the 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).   

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA sent letters to the Veteran in November2004, May 2007, and 
November 2008 which notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  Notice 
pursuant to the Dingess decision was sent in May 2007.  The 
claims were last readjudicated in a January 2010 supplemental 
statement of the case (SSOC).

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-service 
VA and private medical records, an article, records from the 
Social Security Administration,  reports of VA examination, and 
the transcript from the May 2006 Board hearing.  The Veteran has 
not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, it is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 


II. Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular disease or 
hypertension become manifest to a degree of at least 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id; See Libertine 
v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183 
(1993).  


III. Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).


Ischemic Heart Disease

Having carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board concludes that service 
connection is warranted for ischemic heart disease, variously 
diagnosed as CAD, valvular heart disease, and status post CABG 
and myocardial infarction.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f). 

Effective August 31, 2010, diseases associated with such exposure 
include ischemic heart disease (including, but not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina) immediately following 
"Hodgkin's disease ."   38 C.F.R. 
§ 3.309(e).  

This shall have become manifest to a degree of 10 percent or more 
at any time after the last date on which the Veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  Note 3 following this 
section indicates that ischemic heart disease does not include 
hypertension.  

The final rule is applicable to claims received by VA on or after 
August 31, 2010, and to claims pending before VA on that date.  

The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

In this case, the Veteran served in the Republic of Vietnam from 
June 1969 to June 1970.  He participated in operations against 
insurgent communist forces while serving in the 1st Marine 
Division.  Therefore, having served in the Republic of Vietnam, 
the Veteran is presumed to have been exposed during his period of 
service to an herbicide agent.  38 U.S.C.A. § 1116(f).   

Post-service, the Veteran has been variously diagnosed with CAD.  
He is status post CABG and myocardial infarction from July 2004.

Based on the foregoing, ischemic heart disease, variously 
diagnosed as CAD, status post CABG, and myocardial infarction is 
presumed to be due to Agent Orange exposure that was incurred in 
service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

Therefore, service connection for ischemic heart disease as a 
result of exposure to herbicides is granted.


Hypertension

The Veteran asserts that he is entitled to service connection for 
hypertension.  Specifically, he maintains it is secondary to his 
service-connected PTSD.

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for hypertension is not 
warranted.  As indicated, the Veteran does not contend (nor does 
the evidence of record show) that hypertension is directly 
related to an injury or other event of his period of active duty.  
The Board finds it pertinent that service treatment records are 
wholly devoid of treatment or diagnoses regarding hypertension.  

Despite the Veteran's testimony to the contrary, hypertension was 
not diagnosed during the year following the Veteran's discharge 
from active military service.  38 C.F.R. §§ 3.307, 3.309.  

Notably, the records from the Social Security Administration 
dated in 2004 indicate the Veteran had a reported 18-year history 
of hypertension (diagnosed approximately 1986).  The records 
dated in 2005 show a reported 20-year history of hypertension 
(diagnosed approximately 1985).

The VA treatment records show hypertension diagnosed in 2001.  
The private medical records contain objective evidence of 
hypertension in 2004.  

This is clearly outside the one-year presumptive period for 
cardiovascular-renal disease.  Id.  

As the Veteran's hypertension was not shown during service or for 
years thereafter, service connection can only be granted if there 
is some competent evidence linking the current disability to 
service or a service-connected disability.  

Here, the preponderance of the evidence is against a relationship 
to an identified injury or other incident of service or the 
service-connected PTSD.  

The Veteran was afforded multiple VA examinations in connection 
with the claim.  The November 2004 VA examiner opined that 
hypertension was not secondary to the service-connected PTSD.

The June 2008 VA examiner also opined that hypertension was not 
related to or aggravated by the Veteran's PTSD.  The examiner 
reasoned that PTSD did not cause this type of cardiac condition.
 
A May 2009 VA addendum opinion further indicated that 
hypertension was not incurred during the Veteran's active 
military service, as it was not shown during service or until 
many years thereafter. 

Although the Veteran reports having hypertension related to his 
PTSD, the medical evidence conflicts with his lay assertions.  
His statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Veteran is competent to discuss his symptoms, but he has no 
medical training and is not competent to offer an opinion as to 
his medical diagnosis,  and its etiology.  

His statements alone cannot constitute competent evidence of a 
medical nexus opinion as only those medically trained are 
competent to diagnose a condition and identify likely etiology.  
See 38 C.F.R. § 3.159(a) (2010).  

Lastly, the Veteran has provided medical treatise evidence in 
support of his claim, i.e. an article entitled "The Relationship 
of Depression to Cardiovascular Disease."  However, the 
principles discussed do not specifically relate the Veteran's 
hypertension to his PTSD.  Sacks v. West, 11 Vet. App. 314, 317 
(1998)(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 
11 Vet. App. 509 (1998).  

While the medical treatise evidence can provide important support 
when combined with an opinion of a medical professional, in the 
instant case, as discussed, a nexus between the Veteran's 
hypertension and PTSD (or an injury or disease in service) has 
not been shown.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In conclusion, the Veteran has not established that he is 
entitled to service connection for hypertension, and his appeal 
must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.310(a); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).   



ORDER

Service connection for ischemic heart disease (variously 
diagnosed as CAD, status post CABG and myocardial infarction) as 
due to herbicide exposure is granted.

Service connection for hypertension, to include as secondary to 
the service-connected PTSD, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


